DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 allowed for reasons cited below: 
Applicant arguments/ amendments filed 12/01/2021 has been considered and previous rejections have been withdrawn.  Specifically see pages 8-10*.  In addition to the other prior art made of record, the references cited in the attached PTO 892 have also been considered as being relevant to the application.  Of this Van Bommel [US 20160076736 A1], teaches a method for blocking out light form LED using a shielding member over LED (See Fig 5a item 507).  However, examiner does not find any reason why a person of ordinary skill in the art would be motivated to modify previous reference of record Murukami [US 20070091962 A1].  Hence examiner finds it would not be obvious to a person of ordinary skill in the art to perform the modification using the references.  Further, examiner does not find any of the references of the record anticipating the amended independent claim 1, nor, find it obvious to modify references of record to show all limitations as recited in these.  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793